Exhibit 10.34

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

(Daniel H. Schulman)

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) dated as of July 27,
2009 by and between Sprint Nextel Corporation (the “Company”) on behalf of
itself and its subsidiaries, affiliates and related entities (“Affiliates”) and
Daniel H. Schulman (the “Executive”).

WHEREAS, the Executive has been employed by Virgin Mobile USA, L.P. (“Prior
Employer”) pursuant to the terms of an Amended and Restated Employment Agreement
between Virgin Mobile USA, Inc. (“VMU”) and Executive, dated as of January 1,
2008, as amended December 12, 2008 (the “Prior Agreement”);

WHEREAS, concurrently with the execution of this Agreement, the Company, its
subsidiary and VMU are entering into an Agreement and Plan of Merger (the
“Merger”), dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Merger Agreement”);

WHEREAS, as a result of the transactions contemplated by the Merger Agreement,
the Company desires to assume Executive’s Prior Agreement and the Executive
desires to accept such assumption concurrently with (and subject to the
occurrence of) the Effective Time (as defined in the Merger Agreement and
referred to herein as the “Commencement Date”) and the execution and delivery of
the Merger Agreement; and

WHEREAS, both Company and Executive desire to amend and restate the Prior
Agreement in its entirety in the form hereof and enter into this Agreement.

NOW THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree to amend and
restate the Prior Agreement in its entirety as follows:

1. Term of Employment. Executive shall be employed by the Company hereunder for
a period commencing as of the Commencement Date and ending upon termination of
Executive’s employment pursuant to Section 9 of this Agreement (the “Employment
Term”).

2. Position.

(a) During the Employment Term, Executive shall serve as the Company’s
President, Prepaid, shall report directly to the Chief Executive Officer of the
Company (the “Chief Executive Officer”) and shall have full authority for the
day to day operations of the Company’s entire prepaid wireless business
(“Prepaid”), subject to oversight by and prior approval of the Chief Executive
Officer for major transactions and financial commitments, and such other duties,
consistent with Executive’s position, as shall be determined from time to time
by the Chief Executive Officer. Executive shall have exclusive authority with
regard to the hiring and firing of all employees (other than himself) and
consultants of Prepaid; provided that (i) Executive shall consult with the Chief
Executive Officer with regard to the hiring and firing of senior executives in
Prepaid and (ii) following consultation with Executive, the Chief Executive
Officer shall retain the right to unilaterally terminate the employment of any
such employee or consultant for cause. Notwithstanding the foregoing,
Executive’s authorities and duties shall in all cases be subject to the fiscal
policy, annual plans and budgets, as determined from time to time by the
Company.

 

Schulman Employment Agreement

  Page 1 of 23



--------------------------------------------------------------------------------

(b) During the Employment Term, Executive will devote Executive’s full business
time and efforts to the performance of Executive’s duties hereunder and will not
engage in any other business, profession or occupation for compensation or
otherwise which would materially conflict or interfere with the rendition of
such services either directly or indirectly, without the prior written consent
of the Chief Executive Officer; provided that nothing herein shall preclude
Executive (i) from continuing to serve on any board of directors, advisory
committees or boards of trustees of those business corporations and/or
charitable organizations listed on Schedule I hereto, (ii) from being involved
in charitable, professional and political support activities, (iii) from
managing his personal and family investments and (iv) subject to the prior
approval of the Chief Executive Officer, from accepting appointment to any
additional boards of directors or advisory committees of any business
corporation, provided, in each case, and in the aggregate, that such activities
do not materially conflict or interfere with the performance of Executive’s
duties hereunder or conflict or interfere with Section 10.

(c) The principal place of Executive’s employment hereunder shall be in Northern
or Central New Jersey or New York City, New York subject to such travel as may
be reasonably necessary in connection with Executive’s performance of his duties
to the Company (the “Principal Place of Employment”).

3. Base Salary. Effective as of the Commencement Date and continuing for the
duration of the Employment Term, the Company shall pay Executive a base salary
at the annual rate of $750,000, payable in regular installments in accordance
with the Company’s usual payment practices. Executive’s base salary shall be
reviewed annually by the Compensation Committee of the Company’s Board of
Directors (the “Compensation Committee”) and shall be subject to such increases,
if any, as may be determined from time to time in the sole discretion of the
Compensation Committee. Once increased, the Executive’s base salary shall not be
reduced before 2012 without Executive’s written consent or, thereafter, except
for across-the-board reductions generally applicable to the Company’s senior
executives. Executive’s annual base salary, as in effect from time to time, is
hereinafter referred to as the “Base Salary.”

4. Short-term Incentive.

(a) With respect to the fiscal year ending December 31, 2009 Executive shall be
eligible to earn a semi-annual target bonus award (a “Semi-Annual Bonus”) of one
hundred twenty percent (120%) of Executive’s Base Salary during such semi-annual
period and, with respect to each performance period thereafter during the
Employment Term, a Short-term Incentive (“STI”) opportunity of at least one
hundred twenty-five percent (125%) of Executive’s annual Base Salary during such
performance period (in each case, the “Target Bonus” and, in each case, not
subject to reduction before 2012 without Executive’s written consent and,
thereafter, except for across-the-board reductions generally applicable to the
Company’s senior executives), based upon, and subject to, the achievement of
reasonable performance objectives established for each applicable performance
period during the term of Executive’s employment.

 

Schulman Employment Agreement

  Page 2 of 23



--------------------------------------------------------------------------------

(b) With respect to the calendar year ending December 31, 2009, there shall be
two semi-annual performance periods of January 1st through June 30th, 2009 (the
“Interim Performance Period”) and January 1st through December 31st, 2009 (the
“Annual Performance Period”). The Semi-Annual Bonus for the Interim Performance
Period, if any, shall be paid to Executive during 2009 and the Semi-Annual Bonus
for the Annual Performance Period, if any, shall be paid to Executive no later
than March 15, 2010. Payment for the Annual Performance Period shall be based
upon objectives and schedules in effect immediately before the Commencement Date
and such payment will be based on year-to-date achievements against year-to-date
target achievements less payment, if any, for the Interim Performance Period.

(c) With respect to calendar years ending December 31, 2010 and 2011,
Executive’s STI opportunity will be based on the achievement of objectives,
established by the Compensation Committee with input from the Executive, based
on the criteria set forth in Schedule II attached hereto. Each 2010 and 2011
performance objective will have a payout range with a threshold of 25% (below
which results in a zero payout), target at 100% and maximum achievement of 200%.
Payment of STI, if earned, is subject to Executive’s continued employment with
the Company through the end of the applicable calendar year performance period,
except as otherwise provided in this Agreement, and shall be paid no later than
March 15th after the end of the applicable calendar year performance period.

(d) Executive’s STI for performance periods after 2011 shall be subject to
Section 4(a) above and such other terms as determined by the Compensation
Committee, but shall be no less favorable in design than that available to the
Company’s other senior executives.

5. Long-term Incentive (“LTI”).

(a) With respect to the fiscal year ending December 31, 2009, Executive shall be
eligible to receive a long-term incentive award (the “Incentive Award”) in the
amount of $1,100,000 pursuant to the terms of the Prior Employer’s 2009 Mid-term
Incentive Plan, based upon, and subject to, the achievement of performance
objectives previously established by the Prior Employer. Any such bonus shall be
paid by March 15, 2010. This bonus shall be referred to as the “Mid-Term Bonus.”
Payment of the Mid-Term Bonus shall be determined by the same performance
criteria as in effect immediately before the Commencement Date but will be based
upon year-to-date achievements through the Commencement Date against
year-to-date targets through the Commencement Date.

(b) With respect to calendar years ending December 31, 2010 and 2011,
Executive’s aggregate target LTI opportunity is $6,000,000, of which 25% percent
will be awarded in restricted stock units (“RSUs”) and 75% will be
performance-based awards payable in cash and/or unrestricted registered shares
of Company stock at the discretion of the Compensation Committee. The RSUs and
performance-based awards shall be granted under the Company’s 2007 Omnibus
Incentive Plan or any successor plan thereto and shall be made no the later than
the later of (i) November 5, 2009 and (ii) the Commencement Date.

 

Schulman Employment Agreement

  Page 3 of 23



--------------------------------------------------------------------------------

(i)      The RSUs shall vest 50% on December 31, 2010 and the underlying shares
shall be delivered in January 2011, and 50% on December 31, 2011 and the
underlying shares shall be delivered in January 2012, subject to Executive
continued employment with the Company through the respective December 31, except
as otherwise provided in this Agreement; and

(ii)     The performance-based awards shall be payable based upon the
achievement of performance objectives, established within 90 days after the
beginning of the applicable performance period by the Compensation Committee
with input from the Executive, and shall be consistent with the criteria set
forth in Schedule III attached hereto. Each objective will have a payout range
with a threshold of 25 percent (below which results in a 0 payout), target at
100 percent and maximum achievement of 150 percent. Payment of these
performance-based awards, if earned, is subject to Executive’s continued
employment with the Company through December 31, 2011, except as otherwise
provided in this Agreement, and would be paid no later than March 15, 2012.

(iii)    Subject to Section 6(h), if Executive is terminated due to death or
Disability (as defined below), without Cause by the Company, resigns for Good
Reason (as defined below) or resigns pursuant to a mutually agreed upon
succession plan as described in Section 9(d) hereof, then any unvested portion
of the RSUs shall vest in full on the date of termination and Executive shall be
entitled to pro-rata payment of the performance-based awards in an amount and
payable pursuant to Section 9(c)(iii)(D) (or Section 9(d)(ii)(D) if termination
is pursuant to the mutually agreed upon succession plan) hereof.

(iv) The RSUs and performance-based awards shall not be subject to any
post-termination restrictions and obligations other than as provided herein or
in the “Clawback Policy” as described in the Company’s Definitive Proxy
Statement filed with the United States Securities Exchange Commission on
March 30, 2009.

(c) After 2011, Executive shall have such LTI opportunities and with such terms
as determined by the Compensation Committee, but shall be no less favorable in
design than that available to the Company’s other senior executives.

6. Equity Arrangements.

(a) Existing Equity Awards. Except as otherwise provided in this Agreement, the
option granted to Executive by VMU on November 12, 2008 and the restricted stock
unit grants made or assumed by VMU on February 14, 2007, May 23, 2007, March 13,
2008, and February 23, 2009 (“Existing Equity Awards”) shall continue to be
governed by their respective existing terms and conditions, subject to the terms
of the Merger Agreement as to conversions and assumptions and Section 6(b)
below.

 

Schulman Employment Agreement

  Page 4 of 23



--------------------------------------------------------------------------------

(b) Restricted Stock Units. As of March 13, 2008, Executive was granted an
aggregate of 400,000 restricted stock units of VMU (the “Restricted Stock
Units”), and his right to 133,333 of these Restricted Stock Units was vested
before the Commencement Date. Notwithstanding Section 6(a) above, the remaining
unvested portion of the Restricted Stock Units shall vest pursuant to the
following criteria:

(i)      2009 Vesting Opportunity. Subject to Executive’s continued employment
with the Company as of December 31, 2009 (and subject to Sections 6(b)(ii) and
6(c) below), 133,333 of the Restricted Stock Units (the amount which is based on
pre-Merger conversion calculations) shall become vested if VMU’s net earnings
per share for fiscal year 2009 through the closing date for the Merger (the
“Merger Closing Date”) meets or exceeds the target set by the VMU Compensation
Committee, as certified by the Compensation Committee in good faith as soon as
practicable following the receipt by the Company of VMU’s unaudited financial
statements for fiscal year 2009 up to the Merger Closing Date (but in no event
later than December 31, 2010).

(ii)    2010 Vesting Opportunity. Subject to Executive’s continued employment
with the Company as of December 31, 2010 (and subject to the Section 6(c)
below), the remaining 133,334 of the Restricted Stock Units (the amount which is
based on pre-Merger conversion calculations) and any remaining unvested
Restricted Stock Units that have not vested in prior years shall become vested
on January 1, 2011.

(c) Accelerated Vesting. In the event that either (x) Executive is still
employed with the Company six (6) months following the Merger Closing Date or
(y) within six (6) months following the Merger Closing Date Executive’s
employment is terminated by reason of death, Disability, the Company without
Cause or if Executive resigns for Good Reason, all unvested Existing Equity
Awards then held by Executive shall fully vest, as the case may be, upon the
occurrence of such six (6) month anniversary or such termination of employment
and the Restricted Stock Units and any other restricted stock units shall be
distributed as provided in the applicable grant agreements, subject to
Section 16 hereof.

(d) Post-Termination Option Exercise Period of Existing Equity Awards. In the
event that either (x) Executive’s employment is terminated by the Company
without Cause or for Disability, (y) Executive resigns for Good Reason or
Executive’s employment is terminated as a result of death or (z) Executive’s
employment is terminated pursuant to the terms of a mutually agreed succession
plan as described in Section 9(d) hereof Executive shall be entitled to receive
an extension of the period of time to exercise vested stock options that are
Existing Equity Awards that are held by Executive on the date of such
termination through the twenty-four (24) month period following such termination
date (i.e., vested stock options that are not exercised will expire on the
earlier of the end of such twenty-four (24) month period or the expiration date
of the stock option); provided, however, if Executive (x) breaches any of his
obligations under Section 10 (which remains uncured for ten (10) days following
written notice from the Company of such breach) or (y) materially breaches
during the one (1) year period following Executive’s termination of employment
with the Company, the confidentiality restriction set forth in Section 11(a)
(including any willful breach or disclosure of material confidential information
or other disclosure which could reasonably be expected to result in material
harm to the Company), any extension shall cease to apply and the Executive may
thereafter only exercise such options during the original exercise period.

 

Schulman Employment Agreement

  Page 5 of 23



--------------------------------------------------------------------------------

(e) Forfeiture. Notwithstanding anything herein to the contrary, if Executive
(x) breaches any of his obligations under Section 10 (which remains uncured for
ten (10) days following written notice from the Company of such breach) or
(y) materially breaches, during the one (1) year period following Executive’s
termination of employment with the Company, the confidentiality restrictions set
forth in Section 11(a) (including any willful breach or disclosure of material
confidential information or other disclosure which could reasonably be expected
to result in material harm to the Company), then (i) all unvested Restricted
Stock Units then held by Executive shall be automatically forfeited as of the
date of such breach and (ii) with respect to shares of Company or VMU common
stock issued to Executive either upon the lapse of restrictions relating to
Restricted Stock Units within the lesser of the one-year period preceding such
breach or the period of time elapsed from the date of termination through the
date of such breach or upon the exercise of vested stock options held by
Executive and exercised during the period beginning on termination of
Executive’s employment and ending on the first anniversary of such termination,
Executive shall pay to the Company the after-tax value of such shares received
by the Executive (as determined by the market price of the shares of Company or
VMU, as the case may be, common stock as of the date of the lapse of such
restrictions or the date of exercise of such vested stock options).

(f) Change in Control. For purposes of this Agreement, “Change in Control” shall
mean an event satisfying the requirements of Treas. Reg. Section 1.409A-3(i)(5)
and which is one of the following: (i) the sale or disposition, in one or a
series of related transactions, of all or substantially all of the assets of the
Company to any “person” or “group” (as such terms are defined in Sections
13(d)(3) and 14(d)(2) of the Exchange Act of 1934 (the “Exchange Act”), (ii) any
person or group is or becomes the “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act), directly or indirectly, of more than 50% of
the total voting power of the Company or (iii) any merger or other corporate
transaction after which the outstanding shares of the Company immediately prior
thereto represent less than fifty percent (50%) of the voting power (in the
election of directors) of the shares in the surviving entity immediately
thereafter.

(g) For the avoidance of doubt, the provisions of the Prior Agreement, including
the definitions of Change in Control, Cause, Good Reason, and Disability in such
Prior Agreement, shall continue to be incorporated as part of any Existing
Equity Awards to the extent so incorporated on the Commencement Date and any
cash incentive awards made by the VMU or its affiliates to Executive, as well as
any related award agreements. Except as otherwise specifically provided in the
grant or other agreement, in the event of any inconsistency between the terms
and conditions governing any Existing Equity Awards or cash incentive awards and
the Prior Agreement, the provisions of the Prior Agreement shall govern.

 

Schulman Employment Agreement

  Page 6 of 23



--------------------------------------------------------------------------------

(h) Accelerated Vesting of Future Equity Awards. In the event that within two
(2) years following a Change in Control Executive’s employment is terminated by
reason of death, Disability, the Company without Cause or if Executive resigns
for Good Reason, or Executive’s employment is terminated pursuant to the terms
of a mutually agreed succession plan as described in Section 9(d) hereof all
unvested future equity awards granted before 2012 (including the awards
described in Section 5(b)) then held by Executive shall fully vest upon the
occurrence of such termination of employment, provided, that if an award is
subject to multiple levels of performance-vesting, such award shall vest based
on required achievement in such equitable manner as established by the
Compensation Committee at the time the award is made and paid out within sixty
(60) days following termination. Notwithstanding anything herein to the
contrary, if within six (6) months prior to a Change in Control and in
anticipation of such Change in Control (i) Executive is terminated by the
Company without Cause, or (ii) Executive terminates employment for Good Reason,
all unvested future equity awards (including the awards described in
Section 5(b)) then held by Executive shall fully vest as if the date of
termination was immediately after the date of such Change in Control, but
payment of such amounts shall be made at such time as if a Change in Control had
not occurred. Distribution of any equity award that is considered “nonqualified
deferred compensation” under Section 409A or would be if not qualifying for the
“short term deferral” exception under Section 409A to the extent not provided
herein, shall be made as provided in the applicable grant agreement (and in
accordance with Section 409A).

7. Employee Benefits. During the Employment Term, Executive shall be entitled to
participate in the Company’s employee benefit plans and payroll practices (other
than bonus and incentive plans) as in effect from time to time (collectively
“Employee Benefits”), on the same basis as those benefits are generally made
available to other senior executives of the Company; provided that for the
Employment Term, Executive will be provided with a minimum of $2 million of life
insurance death benefit protection, long-term disability protection of at least
sixty-five (65%) of Executive’s Base Salary and four (4) weeks per year of
vacation.

8. Business Expenses. During the Employment Term, reasonable business expenses
incurred by Executive in the performance of Executive’s duties hereunder shall
be reimbursed by the Company in accordance with Company policies. All taxable
payments and reimbursements related to expenses paid pursuant to this Section 8
shall be paid in accordance with Section 16(c) hereof.

9. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time and for any reason. Notwithstanding any
other provision of this Agreement, the provisions of this Section 9 shall
exclusively govern Executive’s rights upon termination of employment with the
Company.

(a) By the Company For Cause or By Executive Resignation Without Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company for Cause and shall terminate automatically upon Executive’s
resignation without Good Reason (other than pursuant to a mutually agreed
succession plan as described in Section 9(d) hereof); provided that Executive
will be required to give the Company at least thirty (30) days advance written
notice of a resignation without Good Reason.

 

Schulman Employment Agreement

  Page 7 of 23



--------------------------------------------------------------------------------

(ii) For purposes of this Agreement, “Cause” shall mean, during the Employment
Term: (i) Executive’s willful misconduct or gross negligence with regard to the
Company that has a material adverse effect on Company; (ii) Executive’s willful
failure to attempt to follow proper legal written direction of the Chief
Executive Officer within five (5) business days after written notice by the
Company that failure to attempt to follow such direction shall be grounds for
termination; (iii) Executive’s willful continuous failure to attempt in good
faith to perform Executive’s duties hereunder (other than a result of incapacity
due to physical or mental illness) within ten (10) days after delivery of a
written demand for substantial performance by the Company; (iv) Executive’s
conviction of or plea of guilty or no contest to a felony (other than a traffic
violation) or misdemeanor involving fraud or theft with respect to Company or
Company customer businesses or assets; or (v) Executive’s breach of the
provisions of Section 10 or 11(a) of this Agreement which breach is not cured
within fifteen (15) business days after Executive’s receipt of written notice
thereof from the Company. No act or failure to act (other than the events
described in clause (ii) above) will be considered to be “willful” if undertaken
(or omitted to be done) in good faith and with a reasonable belief that such
action or inaction was in the best interests of the Company. No termination
shall be for Cause unless the Notice of Termination (as defined below) is
accompanied (or followed) by a resolution adopted by two-thirds of the full
Board at a meeting at which (or following a meeting at which) Executive (and, if
Executive elects, his counsel) are permitted to appear and respond to the
charges and of which Executive has been given at least ten (10) days written
notice with reasonably specificity as to the alleged Cause event.

(iii) If Executive’s employment is terminated by the Company for Cause, or if
Executive resigns without Good Reason (other than pursuant to a mutually agreed
succession plan as described in Section 9(d) hereof), Executive shall be
entitled to receive:

(A) the Base Salary, and any accrued but unused and unpaid vacation, through the
date of termination;

(B) any Semi-Annual Bonus or STI award and Mid-Term Bonus earned, but unpaid, as
of the date of termination for a preceding performance period, paid in
accordance with Section 4 and Section 5, respectively (except to the extent
payment is otherwise deferred pursuant to any applicable deferred compensation
arrangement with the Company);

(C) reimbursement, within sixty (60) days following submission by Executive to
the Company of appropriate supporting documentation, for any unreimbursed
business expenses properly incurred by Executive in accordance with Company
policy prior to the date of Executive’s termination; provided claims for such
reimbursement (accompanied by appropriate supporting documentation) are
submitted to the Company within ninety (90) days following the date of
Executive’s termination of employment;

(D) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Company, to the extent such employee benefit
plans expressly provide for the continuation of such Employee Benefits following
termination of employment; and

(E) any equity rights and rights to LTI payments and/or awards expressly
applicable following such a termination of employment pursuant to Sections 5 and
6 of this Agreement and any applicable equity plans and award agreements.

 

Schulman Employment Agreement

  Page 8 of 23



--------------------------------------------------------------------------------

The amounts described in clauses (A) through (E) hereof are the “Accrued
Rights.”

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in Sections
9(a)(iii), 13 and 16 and Executive’s rights with regard to indemnification and
directors and officers liability insurance, Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

(b) Disability or Death.

(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Company if Executive becomes
physically or mentally incapacitated and is therefore unable for a period of six
(6) consecutive months or for an aggregate of one hundred eighty (180) days in
any twelve (12) month period to perform Executive’s material duties (such
incapacity, a “Disability”). Any question as to the existence of the Disability
of Executive as to which Executive and the Company cannot agree shall be
determined in writing by a qualified independent physician mutually acceptable
to Executive and the Company. If Executive and the Company cannot agree as to a
qualified independent physician, each shall appoint such a physician and those
two physicians shall select a third who shall make such determination in
writing. The determination of Disability made in writing to the Company and
Executive shall be final and conclusive for all purposes of the Agreement.
Notwithstanding the foregoing, in the event that as a result of absence because
of mental and physical incapacity Executive incurs a Separation from Service (as
defined in Section 16) , Executive shall on such date automatically be
terminated from employment because of Disability.

(ii) Upon termination of Executive’s employment hereunder for either Disability
or death, Executive or Executive’s estate (as the case may be) shall be entitled
to receive the payments and benefits described under Section 9(c)(iii), subject
to the terms and conditions set forth therein.

(iii) Following Executive’s termination of employment due to death or
Disability, except as set forth in Sections 9(b)(ii), 13 and 16 and Executive’s
rights with regard to indemnification and directors and officers liability
insurance, Executive shall have no further rights to any compensation or any
other benefits under this Agreement.

(c) By the Company Without Cause or Resignation by Executive for Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause or by Executive’s resignation for Good Reason.

 

Schulman Employment Agreement

  Page 9 of 23



--------------------------------------------------------------------------------

(ii) For purposes of this Agreement, “Good Reason” shall mean, during the
Employment Term (A) any diminution in Executive’s title; (B) any material
adverse diminution in Executive’s duties or responsibilities such that they are
materially inconsistent with Executive’s position (except for diminution due to
Executive’s Disability or temporary illness or other absence), (C) relocation of
Executive’s Principal Place of Employment to a location outside of Northern or
Central New Jersey or New York City, New York; or (D) failure of the Company to
timely pay Executive any of the compensation set forth in Sections 3, 4, 5 or 6
of the Agreement; provided that no such event(s) shall constitute “Good Reason”
unless the Company shall have failed to cure such event(s) within twenty
(20) days after receipt by the Company from Executive of written notice
describing in detail such events. In addition, except to the extent of any
equity awards that are not Existing Equity Awards, either (I) a resignation by
Executive for any reason during the thirty (30) day period commencing on the
date that is six (6) months after a Change in Control, or (II) a resignation by
Executive for any reason effective during the 60-day period commencing on
January 1, 2012, shall be deemed to constitute Good Reason. Notwithstanding
anything herein or the Prior Agreement to the contrary, Executive hereby
acknowledges and agrees that changes to his position, title and activities
consistent with this Agreement from those prior to the Commencement Date shall
not constitute an event of “Good Reason” under this Agreement.

(iii) If Executive’s employment is terminated by the Company without Cause or if
Executive resigns for Good Reason, Executive shall be entitled to receive:

(A) the Accrued Rights;

(B) subject to Section 16 hereof, a lump sum cash payment equal to two times the
sum of (a) Executive’s Base Salary in effect on the Merger Closing Date plus
(b) Executive’s Target Bonus amount for 2009, paid twenty (20) days following
Executive’s termination of employment; (C) a pro rata portion of the actual
Semi-Annual Bonus or STI award for the year of termination and any Mid-Term
Bonus for any uncompleted measuring period that Executive would have been
entitled to receive pursuant to Section 4 and Section 5 hereof, respectively,
based on actual Company performance for the respective measurement period and
upon the percentage of the measuring period that shall have elapsed through the
date of termination of Executive’s employment, payable when such awards would
have otherwise been payable had Executive’s employment not terminated;

(D) (x) full vesting of any unvested RSUs at the time of termination of
employment and paid within sixty (60) days following termination of employment
and (y) subject to Section 6(h), a pro-rata payment (reflecting the period
employed from the beginning of the performance period for the particular
performance objective, as applicable, until the employment termination date as
opposed to the full performance period for each such particular performance
objective), if any, of the Executive’s performance-based awards (as described in
Section 5(b)(ii) hereof) determined in an equitable manner as established by the
Compensation Committee at the time such award is made and based on actual
results and payable on the date payment would have been made if Executive was
still employed with the Company; and

(E) any equity rights expressly applicable following such termination of
employment pursuant to Section 6 of this Agreement and any applicable equity
plans and award agreements;

 

Schulman Employment Agreement

  Page 10 of 23



--------------------------------------------------------------------------------

provided that the aggregate amount described in Section 9(c)(iii)(B) shall be in
lieu of (and Executive shall not be eligible for) any other cash severance or
termination benefits which would be payable to Executive under any other plans,
programs or arrangements of the Company or its Affiliates; and provided,
further, that, without prejudice to the Company’s other remedies at law or in
equity, if Executive (x) breaches any of his obligations under Section 10 (which
remains uncured for ten (10) days following written notice from the Company of
such breach) or (y) materially breaches, during the one year period following
Executive’s termination of employment with the Company, the confidentiality
restrictions set forth in Section 11(a) (including any willful breach or
disclosure of material confidential information or other disclosure which could
reasonably be expected to result in material harm to the Company), Executive
shall cease to be eligible for the benefits in Section 9(c)(iii)(B) above and
Executive hereby agrees to promptly repay to the Company all amounts paid to him
under Section 9(c)(iii)(B).

Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or by Executive’s
resignation for Good Reason, except as set forth in Sections 9(c)(iii), 13 and
16 and Executive’s rights with regard to indemnification and directors and
officers liability insurance, Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

(d) Mutually Agreed Succession Plan.

(i) The Employment Term and Executive’s employment hereunder may be terminated
pursuant to the terms of a succession plan with respect to the position of
President, Prepaid consented to in writing by Executive (which Executive may do
or not do in his sole discretion), prior to the occurrence of any of the events
constituting Good Reason as set forth in Section 9(c)(iii) hereof.

(ii) If Executive’s employment is terminated pursuant to the terms of a mutually
agreed succession plan with as set forth in Section 9(d)(i) above,
notwithstanding anything herein to the contrary Executive shall be entitled to
receive:

(A) the Accrued Rights;

(B) subject to Section 16 hereof, a lump sum cash payment equal to the sum of
(a) Executive’s Base Salary in effect as of the date of termination plus (b) the
Target Bonus amount for the year in which such termination occurs, paid twenty
(20) days following Executive’s termination of employment;

(C) a pro rata portion of the actual Semi-Annual Bonus or STI award for the year
of termination and any Mid-Term Bonus for any uncompleted measuring period that
Executive would have been entitled to receive pursuant to Section 4 and
Section 5, respectively, based on actual applicable performance for the
respective measurement period and upon the percentage of the measuring period
that shall have elapsed through the date of termination of Executive’s
employment, payable when such awards would have otherwise been payable had
Executive’s employment not terminated; and

 

Schulman Employment Agreement

  Page 11 of 23



--------------------------------------------------------------------------------

(D) (x) full vesting of any unvested RSUs at the time of termination of
employment and paid within sixty (60) days following termination of employment
and (y) subject to Section 6(h), a pro-rata payment (reflecting the period
employed from the beginning of the performance period for the particular
performance objective, as applicable, until the employment termination date as
opposed to the full performance period for each such particular performance
objective), if any, of the Executive’s performance-based awards (as described in
Section 5(b)(ii) hereof) determined in an equitable manner as established by the
Compensation Committee at the time such award is made and based on actual
results and payable on the date payment would have been made if Executive was
still employed with the Company; and

(E) any equity rights expressly applicable following such termination of
employment pursuant to Section 6 of this Agreement and any applicable equity
plans and award agreements;

provided that the aggregate amount described in Section 9(d)(ii)(B) shall be in
lieu of (and Executive shall not be eligible for) any other cash severance or
termination benefits which would be payable to Executive under any other plans,
programs or arrangements of the Company or its Affiliates; and provided,
further, that, without prejudice to the Company’s other remedies at law or in
equity, if Executive (x) breaches any of his obligations under Section 10 (which
remains uncured for ten (10) days following written notice from the Company of
such breach) or (y) materially breaches, during the one year period following
Executive’s termination of employment with the Company, the confidentiality
restrictions set forth in Section 11(a) (including any willful breach or
disclosure of material confidential information or other disclosure which could
reasonably be expected to result in material harm to the Company), Executive
shall cease to be eligible for the benefits in Section 9(d)(ii)(B) above and
Executive hereby agrees to promptly repay to the Company all amounts paid to him
under Section 9(d)(ii)(B).

Following Executive’s termination of employment pursuant to a mutually agreed
succession plan, except as set forth in Sections 9(d)(ii), 13 and 16 and
Executive’s rights with regard to indemnification and directors and officers
liability insurance, Executive shall have no further rights to any compensation
or any other benefits under this Agreement.

(e) Notice of Termination. Any purported termination of employment by the
Company or by Executive (other than due to Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 15(h) hereof. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.

 

Schulman Employment Agreement

  Page 12 of 23



--------------------------------------------------------------------------------

10. Non-Competition.

(a) Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its Affiliates and accordingly agrees as follows:

(i) During the Employment Term and, for a period of one (1) year following the
date Executive ceases to be employed by the Company (the “Restricted Period”),
Executive will not directly or indirectly:

(A) engage in or participate in a Competitive Business (as defined below). For
purposes of this Agreement, “Competitive Business” shall mean any entity, person
or business, or any division, business unit or segment, that is primarily
engaged in, devotes substantial resources to, or generates more than fifteen
percent (15%) of its revenue from, (i) the wireless youth telecommunications
business (pre- or post-paid) or (ii) any other business that competes with the
wireless telecommunications business of the Company or its subsidiaries as in
effect upon the date of Executive’s termination of employment (or (x) any other
material line of business of the Company or its subsidiaries as of the date of
termination of Executive’s employment or (y) businesses which the Company or its
subsidiaries have specific plans to conduct as material lines of business during
the Restricted Period and as to which Executive is aware of such planning) (the
“Company Business”) in the United States or any other geographical area where
the Company manufactures, produces, sells, leases, rents, licenses or otherwise
provides its products or services;

(B) enter the employ of, or render any services to, any entity, person or
business, or any division, business unit or segment who or which is a
Competitive Business or which has an Affiliate that is engaged in a Competitive
Business; provided that, notwithstanding the foregoing, it is agreed it shall
not be a breach of Section 10(a)(i)(A) or (B) for Executive to provide services
to an entity or person, that is not itself a Competitive Business, but either
(I) has a division, business unit or segment that is a Competitive Business or
(II) has an Affiliate that (x) is a Competitive Business or (y) has a division,
business unit or segment that is a Competitive Business, so long as Executive
demonstrates to the Company’s reasonable satisfaction that Executive does not
and will not, directly or indirectly, provide services or advice to such
division, business unit or segment, or such Affiliate (or its division, business
unit or segment) that is the Competitive Business, provided that for this
purpose services or advice shall be deemed not to include services or advice
that is unrelated to the operations, management, strategic planning or marketing
activities of any aspect of the business of such division, business unit or
segment or such Affiliate (or its division, business unit or segment) that is
competitive with the Company Business;

(C) acquire a financial interest in, or otherwise become actively involved with,
any Competitive Business, directly or indirectly, as an individual, partner,
shareholder, officer, director, principal, agent, trustee or consultant; or

(D) interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its Affiliates and customers, clients, suppliers, partners,
members or investors of the Company or its Affiliates existing as of the date of
Executive’s termination of employment. For the avoidance of doubt, the foregoing
restriction with respect to ultimate consumers of the Company’s business shall
mean solely that Executive shall not, directly or indirectly, target, in
particular, the Company’s ultimate consumers.

 

Schulman Employment Agreement

  Page 13 of 23



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment (or in connection with
employment or retention), securities of any person engaged in a Competitive
Business, which are publicly traded on a national or regional stock exchange or
on the over-the-counter market if Executive (i) is not a controlling person of,
or a member of a group which controls, such person and (ii) does not, directly
or indirectly, own three percent (3%) or more of any class of securities of such
person.

(iii) During the Restricted Period, Executive will not, whether on Executive’s
own behalf or on behalf of or in conjunction with any person, company, business
entity or other organization whatsoever, directly or indirectly:

(A) solicit or encourage any employee of the Company or its Affiliates (other
than his secretary and administrative assistant) to leave the employment of the
Company or its Affiliates; provided the foregoing shall not be violated by
general advertising for employees or undirected activities of search firms; or

(B) hire any person who was employed by the Company or its Affiliates as of the
date of Executive’s termination of employment with the Company or who left the
employment of the Company or its Affiliates coincident with, or within six
(6) months prior to or after, the termination of Executive’s employment with the
Company (other than his secretary and administrative assistant); provided that
the foregoing shall not limit any entity with which Executive is associated from
hiring any person so long as Executive is not, directly or indirectly, involved
in the hiring process.

(iv) During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease to work with the Company or its Affiliates any
consultant then under contract with the Company or its Affiliates.

(b) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 10 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

Schulman Employment Agreement

  Page 14 of 23



--------------------------------------------------------------------------------

11. Confidentiality; Inventions.

(a) Confidentiality. Executive will not at any time (whether during or after
Executive’s employment with the Company), (i) except as required by law (or as
Executive reasonably determines in good faith during the Employment Term is
necessary in the conduct of the business and in the best interests of the
Company), disclose or provide to any third party or (ii) use for Executive’s own
benefit, purposes or account or the benefit, purposes or account of any other
person, firm, partnership, joint venture, association, corporation or other
business organization, entity or enterprise other than the Company and any of
its subsidiaries or Affiliates, in each case, any trade secrets, know-how,
software developments, inventions, formulae, technology, designs and drawings,
or any Company property or confidential information relating to research,
operations, finances, current and proposed products and services, vendors,
customers, advertising, costs, marketing, trading, investment, sales activities,
promotion, manufacturing processes, or the business and affairs of the Company
generally, or of any subsidiary or Affiliate of the Company (“Confidential
Information”) without the prior written authorization of the Company; provided
that the foregoing shall not apply to information which is not unique to the
Company or which is generally known to the industry or the public, in each case,
other than as a result of Executive’s breach of this covenant or the wrongful
acts of others who were under confidentiality obligations as to the item or
items involved and such obligation is known to Executive. Except as required by
law, Executive will not disclose to anyone, other than his immediate family and
legal or financial advisors, the existence or contents of this Agreement;
provided that Executive may disclose to any prospective future employer the
provisions of Sections 10 and 11 of this Agreement provided they are advised of
the need to maintain the confidentiality of such terms. Executive agrees that
upon termination of Executive’s employment with the Company for any reason, he
will return to the Company immediately all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, in any
way relating to the business of the Company, its Affiliates and subsidiaries,
except that he may retain only those portions of personal notes, notebooks and
diaries that do not contain Confidential Information.

(b) Prior Inventions. To the fullest extent permissible by law, Executive hereby
grants the Company a non-exclusive royalty-free, irrevocable, perpetual,
worldwide license under all rights, if any, owned by Executive in any
inventions, works of authorship, developments and other intellectual property
(“Inventions”) that were created or contributed to by Executive either solely or
jointly with others prior to Executive’s employment with the Company
(collectively referred to as “Prior Inventions”) to make, have made, copy,
modify, distribute, use and sell works of authorship, products, services,
processes and machines and to otherwise operate the Company’s current and future
business.

 

Schulman Employment Agreement

  Page 15 of 23



--------------------------------------------------------------------------------

(c) Ownership of Inventions. Executive agrees that Executive will promptly make
full written disclosure to the Company, and Executive hereby assigns to the
Company, or its designee, all of Executive’s right, title, and interest in and
to any and all Inventions, whether or not patentable, which Executive may solely
or jointly conceive or develop or reduce to practice, or cause to be conceived
or developed or reduced to practice, during the period of time Executive is in
the employ of the Company (collectively referred to as “Company Inventions”).
Executive further acknowledges that all original works of authorship that are
created or contributed to by Executive (solely or jointly with others) within
the scope of and during the period of Executive’s employment with the Company
are to be deemed “works made for hire,” as that term is defined in the United
States Copyright Act (17 U.S.C. Section 101), and the Company will own all
right, title and interest in such works, including all copyright and all
intellectual property therein shall be the sole property of the Company or its
designee for all territories of the world in perpetuity, including any and all
copyright registrations, copyright applications and all other copyrightable
materials, including any renewals and extensions thereof, and in and to all
works based upon, derived from, or incorporating the works covered by such
copyrights and in and to all income, royalties, damages, claims, and payments
now or hereinafter due or payable with respect thereto, and in all causes of
action, either in law or in equity for past, present or future infringement
based on said copyrights, and in and to all rights corresponding to the
foregoing throughout the world. To the extent any of such works are deemed not
to be “works made for hire,” Executive hereby assigns the copyright and all
other intellectual property rights in such works to the Company.

(d) Contracts with the United States. Executive agrees to execute any licenses
or assignments as with regard to Company Inventions as reasonably required by
any contract between the Company and the United States or any of its agencies.

(e) Maintenance of Records. Executive agrees to keep and maintain adequate and
current written records of all Company Inventions made by Executive (solely or
jointly with others) during the term and within the scope of Executive’s
employment with the Company. The records will be in the form of notes, sketches,
drawings, and any other format that may be specified by the Company. The records
will be available to and remain the sole property and intellectual property of
the Company at all times.

(f) Further Assurances. Executive covenants to take all reasonably requested
actions and execute all reasonable requested documents to assist the Company, or
its designee, at the Company’s expense (but without further remuneration), in
every way to secure the Company’s above rights in the Prior Inventions and
Company Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries, and to
pursue any patents or registrations with respect thereto. Section 11 shall
survive the termination of this Agreement and Executive’s employment. If the
Company is unable for any reason to secure Executive’s signature on any document
for this purpose, then Executive hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Executive’s agent and
attorney in fact, to act for and in Executive’s behalf and stead to execute any
documents and to do all other lawfully permitted acts in connection with the
foregoing.

12. Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 10 or Section 11 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to obtain equitable relief in the form of
specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy which may then be available.

 

Schulman Employment Agreement

  Page 16 of 23



--------------------------------------------------------------------------------

13. 280G Gross-Up. Attachment A hereto sets forth Executive’s rights with regard
to a gross-up of the excise tax, if any, incurred under Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), as a result of the
Merger and any occurrences thereafter that result in an excise tax because of
its relationship to the Merger and its resulting treatment as contingent on a
Change in Control of VMU, and shall survive any termination of Executive’s
employment. For the avoidance of doubt, Attachment A shall not be applicable
with regard to any excise tax incurred under Code Section 4999 resulting from a
change of ownership or effective control or a change of the ownership of a
substantial portion of the assets of the Company covered by Code
Section 280G(b)(2) following the consummation of the Merger (a “Future 280G
Event”). With respect to a Future 280G Event, Executive’s rights with regard to
a gross-up of resulting excise tax, if any, incurred under Section 4999 of the
Code, shall be equivalent to the gross-up rights provided to the Chief Executive
Officer.

14. Disputes.

Any dispute with regard to the enforcement of this Agreement or any matter
relating to the employment of Executive by the Company including but not limited
to disputes relating to claims of employment discrimination, alleged torts or
any violation of law other than the seeking of injunctive relief to preserve the
status quo pending arbitration in accordance with applicable law under
Section 12 hereof, shall be exclusively resolved by a single arbitrator at an
arbitration to be conducted in New York City before, and pursuant to the
National Rules for the Resolution of Employment Disputes rules of the American
Arbitration Association (“AAA”) with the arbitrator applying the substantive law
of the State of New York as provided for under Section 15(a) hereof. The AAA
shall provide the parties hereto with lists for the selection of arbitrators
composed entirely of arbitrators who are members of the National Academy of
Arbitrators and who have prior experience in the arbitration of disputes between
employers and senior executives. The determination of the arbitrator shall be
final and binding on the parties hereto and judgment therein may be entered in
any court of competent jurisdiction. Each party shall pay its own attorneys fees
and disbursements and other costs of the arbitration, subject to Section 15(m)
of this Agreement; provided that if the arbitrator determines that overall
Executive has prevailed in the arbitration, Executive shall be entitled as part
of the award to reimbursement by the Company for the reasonable fees and
disbursements of counsel actually incurred by Executive in connection with such
arbitration proceeding. If the foregoing proviso is applicable, the Company
shall within sixty (60) days of the award pay Executive such amount, subject to
an obligation of the Executive to repay if judgment on such portion of the award
is not upheld by the ultimate decider of fact.

15. Miscellaneous.

(a) Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to conflicts of laws principles thereof. Any suit, action or proceeding related
to this Agreement, or any judgment entered by any court related to this
Agreement, may be brought only in a court of competent jurisdiction in the State
of New York, and the parties hereby submit to the exclusive jurisdiction of such
courts. The parties (and any Affiliates of the Company or beneficiary or
permitted transferee of Executive, or any successor to the Company or the
Company’s Affiliate) irrevocably waive any objections which they may now or
hereafter have to the laying of venue of any suit, action or proceeding brought
in any court of competent jurisdiction in the State of New York, and hereby
irrevocably waive any claim that any such action, suit or proceeding has been
brought in an inconvenient forum.

 

Schulman Employment Agreement

  Page 17 of 23



--------------------------------------------------------------------------------

(b) Entire Agreement/Amendments. As of the Commencement Date, this Agreement
contains the entire understanding of the parties with respect to the employment
of Executive by the Company. There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein. This
Agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto.

(c) No Waiver. The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

(d) Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

(e) Assignment. This Agreement shall not be assignable by Executive. This
Agreement may be assigned by the Company only to a person or entity which is a
successor in interest to substantially all of the business operations of the
Company, and provided that such assignee promptly delivers to Executive a
written assumption of the obligations hereunder. Upon such assignment, the
rights and obligations of the Company hereunder shall become the rights and
obligations of such successor person or entity.

(f) Mitigation/No Set Off/Beneficiary. Executive shall have no obligation to
mitigate any amounts due him under Section 9 and any such amounts shall not be
reduced by amounts earned by Executive for subsequent employment. The Company’s
obligation to pay Executive the amounts provided and to make the arrangements
provided hereunder shall not be subject to set off, counterclaim or recoupment.
In the event Executive dies after termination of employment, but prior to the
payment of any amounts due under Section 9, such amounts shall be paid to
Executive’s estate or designated beneficiary.

(g) Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.

(h) Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 

Schulman Employment Agreement

  Page 18 of 23



--------------------------------------------------------------------------------

If to the Company:

General Counsel

Sprint Nextel Corporation

6200 Sprint Parkway

Overland Park, KS 66251

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

(i) Executive Representation. Executive hereby represents to the Company that
the execution and delivery of this Agreement by Executive and the Company and
the performance by Executive of Executive’s duties hereunder, shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound. The Company acknowledges that Executive is subject to certain
confidentiality and nonsolicitation obligations with regard to his prior
employer (pursuant to the Amended and Restated Employment Agreement by and
between Priceline.com Incorporated and Daniel H. Schulman, dated December 20,
2000) and agrees not to require Executive to violate such obligations, and
Executive agrees to fulfill his confidentiality and nonsolicitation obligations.
Executive hereby represents that he has previously disclosed to the Company in
writing all competition, solicitation and confidentiality covenants to which he
is subject.

(j) Prior Agreements. This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Company
and/or its Affiliates regarding the terms and conditions of Executive’s
employment with the Company. Until the Commencement Date, the Prior Agreement
shall remain in full force and effect and apply to any matter occurring prior to
the Commencement Date. In the event the Merger is not consummated and the Merger
Agreement is terminated this Agreement shall be null and void and the Prior
Agreement shall continue in full force and effect.

(k) Cooperation. Executive shall provide his reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder. This provision shall survive any termination of this Agreement.

(l) Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation. With respect to any tax
withholdings that become due in connection with the vesting of Executive’s
Restricted Units or Restricted Stock Units, Executive shall be entitled to
satisfy the tax withholding requirements thereon by having the Company withhold
a portion of such Units or Restricted Stock Units (as the case may be) equal to
the statutory minimum required withholding amounts.

 

Schulman Employment Agreement

  Page 19 of 23



--------------------------------------------------------------------------------

(m) Legal Fees. The Company shall pay the reasonable legal fees (based only upon
actual time charges and disbursements of counsel) incurred by Executive in
negotiating and entering into this Agreement. Any reimbursement that is treated
as taxable income shall be paid to Executive promptly and in accordance with
Section 16(c) hereof.

(n) Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

16. Compliance with IRC Section 409A.

(a) The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (“Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. If
Executive notifies the Company (with specificity as to the reason therefor) that
Executive believes that any provision of this Agreement (or of any award of
compensation, including equity compensation or benefits) would cause Executive
to incur any additional tax or interest under Section 409A and the Company
concurs with such belief or the Company (without any obligation whatsoever to do
so) independently makes such determination, the Company shall, after consulting
with Executive, promptly reform such provision to attempt to comply with
Section 409A through good faith modifications to the minimum extent reasonably
appropriate to conform with Section 409A. To the extent that any provision
hereof is modified in order to comply with Section 409A, such modification shall
be timely made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to Executive and the
Company of the applicable provision without violating the provisions of
Section 409A. From time to time, the Company shall review its plans, programs
and payroll practices with respect to Section 409A, and, if it determines in
good faith that a revision or modification of any such plan, program or payroll
practices is necessary to comply with Section 409A, it shall promptly undertake
such revision or modification.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that is considered “nonqualified deferred compensation”
under Section 409A upon or following a termination of employment unless such
termination is also a Separation from Service (as defined below) and, for
purposes of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean Separation from Service. If
Executive is deemed on the date of termination to be a “specified employee”
within the meaning of that term under Section 409A(a)(2)(B), then with regard to
any payment or the provision of any benefit that is specified herein as subject
to this Section or is otherwise considered “nonqualified deferred compensation”
under Section 409A (whether under this Agreement, any other plan, program,
payroll practice or any equity grant) and is due upon Executive’s Separation
from Service, such payment or benefit shall not be made or provided until the
date which is the earlier of (A) the expiration of the six (6)-month period
measured from the date of such Separation from Service of the Executive, and
(B) the date of Executive’s death (the “Delay Period”) and this Agreement and
each such plan, program, payroll practice or equity grant shall hereby be deemed
amended accordingly. Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 16(b) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) shall be paid or reimbursed to Executive in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.

 

Schulman Employment Agreement

  Page 20 of 23



--------------------------------------------------------------------------------

(c) All expenses or other reimbursements paid pursuant to Sections 8(a) and
15(m) hereof that are taxable income to the Executive shall in no event be paid
later than the end of the calendar year next following the calendar year in
which Executive incurs such expense or pays such related tax. With regard to any
provision herein that provides for reimbursement of costs and expenses or
in-kind benefits, except as permitted by Section 409A, (i) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, (ii) the amount of expenses eligible for
reimbursement, of in-kind benefits, provided during any taxable year shall not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, provided that the foregoing clause
(ii) shall not be violated without regard to expenses reimbursed under any
arrangement covered by Internal Revenue Code Section 105(b) solely because such
expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense
occurred. Any tax gross-up shall be made no later than the end of the calendar
year next following the calendar year in which the Executive remits the related
tax. Any reimbursement of expenses incurred due to a tax audit or litigation
shall be made no later than the end of the calendar year immediately following
the calendar year in which the taxes that are the subject of the audit or
litigation are remitted to the taxing authority, or, if no taxes are to be
remitted, the end of the calendar year following the calendar year in which the
audit or litigation is completed.

(d) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.
Notwithstanding the foregoing, any payment or reimbursement made pursuant to
Attachment A shall be paid to the Executive promptly and in no event later than
the end of the calendar year next following the calendar year in which the
related tax is paid by the Executive or where no taxes are required to be
remitted, the end of the Executive’s calendar year following the Executive’s
calendar year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the litigation.

 

Schulman Employment Agreement

  Page 21 of 23



--------------------------------------------------------------------------------

(e) “Separation from Service” means “separation from service” from the Company
and its subsidiaries as described under Code Section 409A and the guidance and
Treasury regulations issued thereunder. Separation from Service will occur on
the date on which the Executive’s level of services to the Company decreases to
21 percent or less of the average level of services performed by the Executive
over the immediately preceding 36-month period (or if providing services for
less than 36 months, such lesser period) after taking into account any services
that the Executive provided prior to such date or that the Company and the
Executive reasonably anticipate the Executive may provide (whether as an
employee or as an independent contractor) after such date. For purposes of the
determination of whether the Executive has had a Separation from Service, the
term “Company” shall mean the Company and any affiliate with which the Company
would be considered a single employer under Code Section 414(b) or 414(c),
provided that in applying Code Sections 1563(a)(1), (2), and (3) for purposes of
determining a controlled group of corporations under Code Section 414(b), the
language “at least 50 percent” is used instead of “at least 80 percent” each
place it appears in Code Sections 1563(a)(1), (2) and (3), and in applying
Treasury Regulation Section 1.414(c)-2 for purposes of determining trades or
businesses (whether or not incorporated) that are under common control for
purposes of Code Section 414(c), “at least 50 percent” is used instead of “at
least 80 percent” each place it appears in Treasury Regulation
Section 1.414(c)-2. In addition, where the use of such definition of “Company”
for purposes of determining a Separation from Service is based upon legitimate
business criteria, in applying Code Sections 1563(a)(1), (2), and (3) for
purposes of determining a controlled group of corporations under Code
Section 414(b), the language “at least 20 percent” is used instead of “at least
80 percent” at each place it appears in Code Sections 1563(a)(1), (2) and (3),
and in applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining trades or businesses (whether or not incorporated) that are under
common control for purposes of Code Section 414(c), “at least 20 percent” is
used instead of “at least 80 percent” at each place it appears in Treasury
Regulation Section 1.414(c)-2.

[Signature Page to Follow]

 

Schulman Employment Agreement

  Page 22 of 23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by an
officer pursuant to the authority of its Board, and the Executive has executed
this Agreement, as of the day and year first written above.

 

SPRINT NEXTEL CORPORATION

    /s/ Sandra J. Price

By:

 

  Sandra J. Price

 

  Senior Vice President, Human Resources

DANIEL H. SCHULMAN

    /s/ Daniel H. Schulman

 

Schulman Employment Agreement

  Page 23 of 23